Citation Nr: 0017884	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue and sleep 
disturbance, claimed as an undiagnosed illness incurred as a 
result of service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.

2.  Entitlement to service connection for generalized muscle 
pain, claimed as an undiagnosed illness incurred as a result 
of service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.

3.  Entitlement to service connection for joint pain of the 
elbows, left knee, hips, back, hands and fingers, claimed as 
an undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) from an appeal of a rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veteran 
Affairs (VA) in which the RO, in part, denied service 
connection for fatigue and sleep disturbance, generalized 
muscle pain, and joint pain of the elbows, left knee, hips 
and back, all of which are claimed as undiagnosed illnesses 
caused by service in Southwest Asia during the Persian Gulf 
War.  The Board notes that in the Statement of the Case (SOC) 
relevant to this rating decision, the RO lists a right knee 
condition as a fourth service connection claim being 
appealed.  The Board finds that the veteran has not appealed 
this issue.  The veteran did not list this disability in his 
Notice of Disagreement (NOD), and, in his September 1998 
substantive appeal, he specifically stated that his joint 
pain appeal did not include the right knee injury.  
Therefore, the Board concludes that the right knee issue is 
not before the Board. 


FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.

2.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to fatigue 
and sleep disturbance that has not been attributed to a known 
diagnosis.

3.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to 
generalized muscle pain that has not been attributed to a 
known diagnosis.

4.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to joint pain 
of the elbows, left knee, hips, back, hands and fingers, that 
has not been attributed to a known diagnosis.


CONCLUSIONS OF LAW

1.  The claim for service connection for fatigue and sleep 
disturbance due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999).

2.  The claim for service connection for generalized muscle 
pain due to an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

3.  The claim for service connection for joint pain of the 
elbows, left knee, hips, back, hands and fingers due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

Service connection may be granted for a disability for a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War when there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, headache, muscle 
pain, joint pain, or signs or symptoms of gastrointestinal, 
neurologic, or respiratory illness.  The requirements for 
granting service connection for this type of undiagnosed 
illness include the following:  (1) the illness must become 
manifested during either active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code in Part 4 of 38 C.F.R., 
not later than December 31, 2001; (2) the medical evidence 
cannot be attributed to any known clinical diagnosis; (3) 
there must be objective evidence that is perceptible to an 
examining physician and other, non-medical indicators that 
are capable of independent verification; (4) a minimum of a 
six month period of chronicity; and (5) no affirmative 
evidence which relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  38 C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.   The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b) 
(1999).

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
fatigue and sleep disturbance, generalized muscle pain, and 
joint pain of the elbows, left knee, hips, back, hands and 
fingers, all due to an undiagnosed illness are all not well 
grounded.  Although the RO did not specifically state that it 
denied the veteran's claims on the basis that they were not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claims because the claims 
are not well grounded is not prejudicial to the appellant, as 
the appellant's arguments concerning the merits of each of 
the claims included, at least by inference, the argument that 
sufficient evidence to establish a well grounded claim is of 
record.  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning whether or not the claim is 
well grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims form he completed and in the SOC.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would make his claim well 
grounded.

The veteran is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  He served in the Southwest Asia Theater of 
Operations from December 1990 to April 1991.

	I.  fatigue and sleep disturbance

The Board considers the evidence regarding this claim and 
finds that the claim is not well grounded.  The veteran's 
service medical records do not reveal evidence of complaints 
of fatigue or sleep disturbance during service, including 
service during the Persian Gulf War.  During his May 1994 VA 
examination, the veteran complained of fatigue lasting a few 
days after he had worked for a few days.  He stated that he 
could still work with this level of fatigue, but that his 
endurance is not the same after a hard day of work.  He 
presently contends, as evidenced in the April 1998 VA 
examination report, that he has difficulty falling asleep and 
then wakens in 2-3 hours with further difficulty falling back 
asleep.  He stated during his examination that he was under 
severe stress in his work as a corrections officer, and that 
the stress has improved somewhat since transferring to 
another correctional facility.  The veteran also underwent a 
mental disorders VA examination in April 1998, during which 
he complained of "a lot of fatigue".  However, he also 
explained during this examination that he is constantly 
nervous or anxious, with his anxiety taking the form of 
tension, restlessness and worry, which is also accompanied by 
a sense of hopelessness and a lack of energy.  He also stated 
that he generally has feelings of suspicion and distrust of 
others, and has had feelings that people were trying to get 
him fired from his job.  The examiner's objective findings 
from this evaluation included the assessment that fatigue and 
sleep disturbances are diagnostic criteria for anxiety and 
depressive disorders.  The diagnosis for the veteran's 
symptoms, including fatigue and sleep disturbance, was 
anxiety disorder, not otherwise specified, with depression.         

The unrefuted evidence does show that the veteran experiences 
fatigue and sleep disturbance, two of the "signs or 
symptoms" specified in 38 C.F.R. § 3.317(b) that may be 
indicative of an undiagnosed illness.  However, these 
symptoms have been attributed to a known clinical diagnosis, 
namely, an anxiety disorder.  Whether these symptoms have 
been brought about by job related stress, to which the 
veteran referred during his most recent VA examination, as 
opposed to his Persian Gulf service, is not the critical 
question for the Board's adjudication.  Rather, the Board 
looks to, among other things, whether the veteran's medical 
condition and symptomatology are part of a known diagnosis or 
can be attributed to nothing else besides an undiagnosed 
illness.  See 38 C.F.R. § 3.317 (1999).  In this case, the 
medical evidence shows that the symptoms are manifestations 
of a known mental disorder diagnosis.  Thus, the veteran's 
claim that these symptoms are due to an undiagnosed illness 
caused by Persian Gulf War service is not supported by the 
evidence.  As the prerequisites of 38 C.F.R. § 3.317 have not 
been met, there is no medical nexus evidence connecting the 
veteran's Persian Gulf War service to his current complaints 
of fatigue and sleep disturbance.  Thus, the Board finds that 
the veteran's claim is not well grounded.  See Caluza, supra.     

	II.  generalized muscle pain

The Board has reviewed the evidence and finds that there is 
no objective evidence perceptible to an examining physician, 
or other non-medical indicators capable of independent 
verification, which shows that the veteran has a generalized 
muscle pain condition.  See 38 C.F.R. § 3.317 (1999).  The 
veteran's service medical records do not reveal evidence of 
generalized muscle pain.  The April 1998 VA examination 
reveals that the veteran's musculoskeletal system, and 
specifically the muscles, are excellent.  The examiner 
specifically commented, "he is very strong."  Furthermore, 
there is no evidence in the examination report that the 
veteran complained of generalized muscle pain.

The Board finds that the only documented complaints by the 
veteran that could even be construed as muscle pain would be 
more accurately described as complaints of bodily pain.  
These complaints, however, are all attributable to known 
causes.  His complaints of arm pain or numbness were 
attributed, during both his May 1994 and April 1998 VA 
examinations, to a diagnosed migraine headache condition.  
Medical treatment records from Diana Jensen, M.D., of 
Staunton, Virginia, for treatment of the veteran from April 
1994 to June 1997 reveal that complaints of body aches were 
attributed to a diagnosed gastroenteritis condition.  
Furthermore, while it is unclear from the record whether the 
veteran's complaints of chronic fatigue include generalized 
muscle pain, the fatigue symptoms have been medically 
attributed to the veteran's anxiety disorder, as discussed in 
the previous section.  Therefore, the Board finds no 
objective evidence, or corroboration of the veteran's 
assertions, that a generalized muscle pain exists beyond the 
bodily pains that have been attributed to diagnosed 
conditions.  The Board thus finds no evidence of a current 
generalized muscle pain disability to satisfy an essential 
element of a well-grounded claim.  See Caluza, supra.    

	III.  joint pain of the elbows, left knee, hips, back, 
hands and fingers 

After reviewing the evidence, the Board finds that the 
veteran does not have a joint condition that cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317 (1999).  The veteran's service medical records 
include an April 1991 service separation examination.  As 
part of this examination, the veteran completed a Report of 
Medical History and indicated that he had no history of 
swollen or painful joints; bone, joint or other deformity; 
lameness; back pain; elbow or knee problems.  Following 
service discharge, a May 1994 VA examination report reveals 
no complaints of joint pain, and an examination of the 
musculoskeletal system showed that the veteran had equal 
strength bilaterally, and the upper extremities, spine and 
lower extremities were without deformity or abnormality and 
had full range of motion.  At the April 1998 VA examination, 
the veteran reported that occasionally various joints ache.  
While the examiner assessed the veteran's musculoskeletal as 
being "excellent", the relevant diagnosis was "arthralgia 
of various joints, including shoulders, elbows and left knee 
for the last 2-3 years."    

The Board finds that the veteran's claim is not well grounded 
because he does have a diagnosed joint condition, namely 
arthralgia of various joints.  Thus, the veteran's disability 
from a joint condition is not "undiagnosed" as is required 
by 38 C.F.R. § 3.317 (1999).  As the record contains no 
evidence that the veteran has current disability from an 
undiagnosed illness manifested by joint pain, the first 
element of the Caluza analysis is not satisfied.  The Board 
concludes that the claim is not well grounded.


ORDER

Service connection for an undiagnosed illness manifested by 
fatigue and sleep disturbance is denied.

Service connection for an undiagnosed illness manifested by 
generalized muscle pain is denied.

Service connection for an undiagnosed illness manifested by 
joint pain of the elbows, left knee, hips, back, hands and 
fingers is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

